Exhibit 10.75

 

LOGO [g298119ex10_75.jpg]

November 13, 2011

Michael W. Kramer

Dear Mike:

We are pleased to confirm our employment offer to you for the position of Chief
Operating Officer of J. C. Penney Company, Inc. (“the Company”) as part of the
Company’s Board of Director’s execution of its strategy and management plan.
Your start date will be December 5, 2011, at which time you will become a member
of the Executive Board.

Your total compensation summary is detailed below:

Base Salary: $1,000,000 ($41,666.67 semi-monthly).

Annual Performance Based Incentive

 

  •  

25% of the annual incentive will be based on the achievement of the Company’s
Revenue goal.

 

  •  

25% of the annual incentive will be based on the achievement of the Company’s
Operating Profit goal.

 

  •  

50% of the annual incentive will be based on the achievement of your individual
annual performance objectives.

 

  •  

Your target incentive opportunity is 90% of your Base Salary and your maximum
incentive opportunity is 2 times your target incentive opportunity, or 180% of
your Base Salary. Assuming employment for a full fiscal year, your incentive
compensation amount at target would be $900,000, for total earnings of
$1,900,000. If maximum results are achieved, your incentive compensation would
be $1,800,000, for total earnings of $2,800,000. If threshold level results are
not achieved, the incentive compensation opportunity is $0.

 

  •  

Incentive compensation under this program for the current year is prorated based
upon the actual number of months you participate in the program.

Cash Award

You will receive a one time signing bonus in the amount of $4,000,000 less
applicable taxes. The signing bonus less applicable taxes will be paid to you
within 30 days after your start date. The signing bonus will be subject to the
attached jcpenney Signing Bonus Agreement.

 

1



--------------------------------------------------------------------------------

Restricted Stock Unit Award

You will receive two restricted stock unit awards following the commencement of
your employment with the Company.

As a new hire award, one restricted stock unit award will be for the number of
restricted stock units determined by dividing $4,000,000 by the closing price of
the common stock of the Company (Common Stock) on December 5, 2011, the
effective date of your employment with the Company and the actual grant date of
the restricted stock unit award. This restricted stock unit award will be a
stand-alone grant authorized by the Human Resources and Compensation Committee
of the Board of Directors (HRCC) and will be in the form attached hereto as
Exhibit A.

Your $4,000,000 restricted stock unit award will vest one-third on the first
anniversary of the grant date, one-third on the second anniversary of the grant
date and one-third on the third anniversary of the grant date provided you are
actively employed on each respective vesting date with no break in service. In
addition, this restricted stock unit award will fully vest if your employment
terminates for any reason other than your voluntary resignation (other than for
“Good Reason”) or as a result of a summary dismissal as defined in the award
agreement.

You will also receive a second restricted stock unit award for 750,000
restricted stock units. This restricted stock unit award will be a stand-alone
grant authorized by the HRCC and will be in the form attached hereto as Exhibit
B. The grant date of this restricted stock unit award will be December 5, 2011.

Your 750,000 restricted stock unit award will vest one-third on the fourth
anniversary of the grant date, one-third on the fifth anniversary of the grant
date and one-third on the sixth anniversary of the grant date provided you are
actively employed on each respective vesting date with no break in service. In
addition, this restricted stock unit award will pro rata vest if you are
terminated other than for cause under, and as defined in, the Executive
Termination Pay Agreement (ETPA), attached as Exhibit C. The restricted stock
unit award will also fully vest if there is a change in control of the Company,
as defined in the form of the award, and your employment is terminated other
than for cause or you terminate your employment for “good reason” within two
years following a change in control.

The Common Stock potentially issuable under your restricted stock unit awards
will be registered on a Form S-8 Registration Statement under the Securities Act
of 1933 and listed on the New York Stock Exchange (or such other exchange on
which the Common Stock may be listed from time-to-time).

Each restricted stock unit shall at all times be deemed to have a value equal to
the then-current fair market value of a share of Common Stock. At the time of
vesting the Company will issue to you in cancellation of the restricted stock
units, a number of shares of Common Stock equal to the number of vested
restricted stock units.

 

2



--------------------------------------------------------------------------------

Termination Arrangements

We recognize the need to provide protection to our executive officers in the
event of termination of employment without cause or following a change in
control of the Company. Accordingly, we have put in place separate arrangements
consisting of an individual ETPA, attached as Exhibit C, and a Change in Control
Plan, attached as Exhibit D, to address termination situations not precipitated
by the conduct of the executive officer.

The ETPA provides severance benefits to you in exchange for your agreement to
comply with certain covenants. The benefits payable under the ETPA are not
available if benefits are received under the Change in Control Plan. The Company
provides the Change in Control Plan if an executive’s employment is
involuntarily terminated other than for cause, generally, within two years
following a change in control of the Company.

Perquisites

As an executive officer of the Company, you are eligible to participate in the
Financial Counseling Program and receive an Annual Health Exam. You may select
any firm for financial counseling, keeping within the Company guidelines. The
Company will pay up to $14,630 as a first-year fee and up to $10,125 annually
for each succeeding year to cover the financial counseling firm’s fees. The
Company will also provide you with an allowance of up to $3,000 for an annual
health exam.

Indemnification

As an executive officer of the Company you will be entitled to enter into the
Company’s standard indemnification agreement which is offered to all of its
officers. This indemnification agreement is effective upon signed acceptance by
the executive officer.

Benefits

Our comprehensive benefits package includes options to choose: healthcare
(medical, dental, vision, flexible spending account); life insurance benefits;
retirement benefits including 401(k) Savings Plan that includes a 3% matching
contribution (the matching contribution is equal to a maximum of 3% on the first
6% of a participant’s contributions each pay period) and a 2% retirement account
contribution, and a nonqualified deferred compensation plan. Other benefits
include vacation (with prior-service credit), and a range of additional programs
available to you and your family.

Relocation

If you relocate, jcpenney will pay for the relocation related expenses
including, the movement of household goods, automobile, travel expenses, meals,
house-hunting trips, and temporary housing in accordance with jcpenney
relocation policy.

 

3



--------------------------------------------------------------------------------

The employment relationship existing between jcpenney and its employees is
employment-at-will. Under this relationship, jcpenney may, at any time, decide
to end your employment with or without cause, prior notice or discipline at
jcpenney’s sole discretion. Likewise, you are free to end your employment at any
time for any reasons with or without notice.

Kramer, I look forward to your joining our team. We will make these the most
productive and enjoyable years in your career…guaranteed!

Regards,

/s/ Ron Johnson

Ron Johnson

jcpenney

Chief Executive Officer

 

4



--------------------------------------------------------------------------------

My signature acknowledges that I am accepting your offer of employment as
outlined above. I acknowledge that this is not a contract of employment.

 

Name (Print):   Michael W. Kramer       Signature:    /s/ Michael W. Kramer    
  Date:   November 14, 2011      

 

5



--------------------------------------------------------------------------------

jcpenney Signing Bonus Agreement

Terms

In connection with your employment by jcpenney, you will receive a one time
signing bonus in the amount of $4,000,000 (“Signing Bonus”) less applicable
taxes. Your Signing Bonus less applicable taxes will be paid to you within 30
days after your December 5, 2011 start date (“Start Date”). By accepting this
bonus and signing this agreement (“Agreement”), you agree that if you
voluntarily terminate your employment for any reason, or jcpenney terminates
your employment for Cause within one year of your Start Date you will be
required to reimburse jcpenney for a portion of the Signing Bonus you received.
The amount of the Signing Bonus you will be required to reimburse jcpenney will
be determined by multiplying the portion of the Signing Bonus you received by a
fraction the numerator of which is the number of whole calendar months that
remain between the date of your termination employment and December 5, 2012, the
first anniversary of your start date, and the denominator of which is 12. You
will not be required to reimburse jcpenney for any portion of your Signing Bonus
if your employment is involuntarily terminated by jcpenney for any reason other
than for Cause, or if your employment is terminated as a result of your death,
or Disability.

Definitions

For purposes of this Agreement the following terms will have the meanings
prescribed to them below, unless the context requires otherwise:

“Cause” means (i) an intentional act of fraud, embezzlement, theft or any other
material violation of law that occurs during or in the course of your employment
with the jcpenney; (ii) intentional damage to the jcpenney’s assets;
(iii) intentional disclosure of the jcpenney’s confidential information contrary
to jcpenney’s policies; (iv) material breach of your obligations under this
Agreement; (v) intentional engagement in any competitive activity which would
constitute a breach of your duty of loyalty or of your obligations under this
Agreement; (vi) the willful and continued failure to substantially perform your
duties for the jcpenney (other than as a result of incapacity due to physical or
mental illness); or (vii) intentional breach of any of jcpenney’s policies or
willful conduct by you that is in either case demonstrably and materially
injurious to jcpenney, monetarily or otherwise; provided, however, that
termination for Cause based on clause (iv) shall not be effective unless you
shall have written notice from the Chief Executive Officer of the jcpenney
(which notice shall include a description of the reasons and circumstances
giving rise to such notice) not less than 30 days prior to the Executive’s
termination and you have failed after receipt of such notice to satisfactorily
discharge your duties. For purposes hereof, an act, or a failure to act, shall
not be deemed “willful” or “intentional” unless it is done, or omitted to be
done, by you in bad faith or without a reasonable belief that your action or
omission was in the best interest of jcpenney. Failure to meet performance
standards or objectives, by itself, does not constitute “Cause.” “Cause” also
includes any of the above grounds for dismissal regardless of whether the
jcpenney learns of it before or after terminating your employment.

 

6



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Disability” means that you are totally and permanently disabled within the
meaning of the Social Security Act (“Act”), provided that you have either
(a) qualified for disability insurance benefits under such Act, or (b) in the
opinion of the organization that administers jcpenney’s disability plans, you
have a disability which would entitle you to such disability insurance benefits
except for the fact that you do not have sufficient quarters of coverage or have
not satisfied any age requirements under such law.

Dispute Resolution

Any dispute between you and jcpenney under this Agreement shall be resolved
(except as provided below) through informal arbitration by an arbitrator
selected under the rules of the American Arbitration Association for arbitration
of employment disputes (located in the city in which jcpenney’s principal
executive offices are based) and the arbitration shall be conducted in that
location under the rules of said Association. Each party shall be entitled to
present evidence and argument to the arbitrator. The arbitrator shall have the
right only to interpret and apply the provisions of this Agreement and may not
change any of its provisions. The arbitrator shall permit reasonable pre-hearing
discovery of facts, to the extent necessary to establish a claim or a defense to
a claim, subject to supervision by the arbitrator. The determination of the
arbitrator shall be conclusive and binding upon the parties and judgment upon
the same may be entered in any court having jurisdiction thereof. The arbitrator
shall give written notice to the parties stating the arbitrator’s determination,
and shall furnish to each party a signed copy of such determination. The
expenses of arbitration shall be borne equally by jcpenney and you or as the
arbitrator equitably determines consistent with the application of state or
federal law; provided, however, that your share of such expenses shall not
exceed the maximum permitted by law. To the extent applicable, in accordance
with Code section 409A and Treasury Regulation section 1.409A-3(i)(1)(iv)(A) or
any successor thereto, any payments or reimbursement of arbitration expenses
which jcpenney is required to make under the foregoing provision shall meet the
requirements below. jcpenney shall reimburse you for any such expenses, promptly
upon delivery of reasonable documentation, provided, however, all invoices for
reimbursement of expenses must be submitted to jcpenney and paid in a lump sum
payment by the end of the calendar year following the calendar year in which the
expense was incurred. All expenses must be incurred within a 20 year period
following your separation from service as defined in section 409A of the Code
and the applicable Treasury regulations thereunder. The amount of expenses paid
or eligible for reimbursement in one year under this section governing the
resolution of disputes under this Agreement shall not affect the expenses paid
or eligible for reimbursement in any other taxable year. The right to payment or
reimbursement under this Section governing the resolution of disputes under this
Agreement shall not be subject to liquidation or exchange for another benefit.

 

7



--------------------------------------------------------------------------------

Any arbitration or action pursuant to this section governing the resolution of
disputes under this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Delaware and, where applicable,
federal law, without giving effect to the principles of conflict of laws of such
State. The mandatory arbitration provisions of this Section shall supersede in
their entirety the J.C. Penney Alternative, a dispute resolution program
generally applicable to employment terminations.

Recoupment

To the extent permitted by law, you agree that jcpenney may deduct reimbursement
payments from your final paycheck and/or vacation payout. If reimbursement
payments are not paid timely, jcpenney shall be entitled to recover reasonable
collection agency fees and attorneys’ fees incurred by jcpenney because of such
noncompliance with this Agreement.

Not an Employment Contract

This Agreement does not constitute a contract of employment. The employment
relationship between you and jcpenney is employment-at-will. Under this
relationship, jcpenney may, at any time, decide to end your employment with or
without cause, prior notice or discipline at jcpenney’s sole
discretion. Likewise, you are free to end your employment at any time for any
reasons with or without notice.

My signature acknowledges that I have read and agree to the terms outlined above
in the Agreement.

 

Name (Print):   Michael W. Kramer       Signature:    /s/ Michael W. Kramer    
  Date:   November 14, 2011      

 

8